DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a permanent magnet rotating electric machine comprising: a plurality of magnet parts each including a plurality of permanent magnets attached to each other in an annular shape, the plurality of magnet parts being disposed along an axial direction of a rotor; and a plurality of annular members press-fitted on outer peripheries of the plurality of magnet parts along the axial direction, wherein each of the annular members has a first side surface insulating portion provided on one or both of side surfaces in abutment with other neighboring ones of the annular members, a chamfered surface provided between an outer peripheral surface and one of the side surfaces, and a chamfered surface insulating portion provided on the chamfered surface.
Claims 2, 3 and 9 are allowable for their dependency on claim 1.
RE claim 4, the prior-art does not teach a permanent magnet rotating electric machine comprising: a plurality of magnet parts each including a plurality of permanent magnets attached to each other in an annular shape, the plurality of magnet parts being disposed along an axial direction of a rotor; and a plurality of annular members press-. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834